Case 2:18-cv-00621-DBB-JCB Document 158 Filed 04/30/21 PageID.1709 Page 1 of 3




  Thomas M. Melsheimer (Pro Hac Vice)               Robert S. Clark (Utah Bar No. 4015)
  John C.C. Sanders, Jr. (Pro Hac Vice)             Jeffrey J. Hunt (Utah Bar No. 5855)
  Rex A. Mann (Pro Hac Vice)                        David C. Reymann (Utah Bar No. 8495)
  Katrina Eash (Pro Hac Vice)                       Bryan S. Johansen (Utah Bar No. 9912)
  WINSTON & STRAWN LLP                              PARR BROWN GEE & LOVELESS
  2121 N. Pearl St., Ste. 900                       101 S. 200 E. Ste. 700
  Dallas, TX 75201                                  Salt Lake City, UT 84111
  Phone: 214-453-6500                               Phone: 801-532-7840
  Fax: 214-453-6400                                 Fax: 801-532-7750
  tmelsheimer@winston.com                           rclark@parrbrown.com
  jsanders@winston.com                              jhunt@parrbrown.com
  rmann@winston.com                                 dreymann@parrbrown.com
                                                    bjohansen@parrbrown.com


 Counsel for Defendants
  ____________________________________________________________________________

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  BRIAN SMITH, individually,
  MICHAEL ILARDO, individually, and on               DEFENDANTS’ NOTICE OF RULE
  behalf of all others similarly situated,              (a)(2)(B) EXPERT REPORT

                               Plaintiffs,           Case No. 2:18-cv-00621-DBB-PMW

         v.                                          Judge David B. Barlow

  LIFEVANTAGE CORP., a Delaware                      Chief Magistrate Judge Paul M. Warner
  corporation, and DARREN JENSEN, an
  individual,


                               Defendants.


        Pursuant to Fed. R. Civ. P. 26(a)(2)(A) and DUCivR 26-1(b)(1)(A)(i) Defendants

 LifeVantage Corporation (“LifeVantage”) and Darren Jensen (“Jensen”) (collectively,

 “Defendants”) hereby give notice that they have served the Expert Witness Report of Professor J.

 Howard Beales on Plaintiffs Brian Llardo and Brian Smith.
Case 2:18-cv-00621-DBB-JCB Document 158 Filed 04/30/21 PageID.1710 Page 2 of 3



                                                                                              Page 2


        Professor Howard Beales’ expertise concerns various aspects of the Federal Trade

 Commission, the Bureau of Consumer Protection, their related consumer protection and

 advertising regulations, and multi-level marking companies, among other subjects. Professor

 Beales’ expert report specifically addresses class certification issues in this case.

 DATED: April 30, 2021                       Respectfully submitted,


                                             By: /s/ Bryan S. Johansen
                                             Thomas M. Melsheimer
                                             (Admitted Pro Hac Vice)
                                             TX Bar No. 13922550
                                             tmelsheimer@winston.com
                                             John C.C. Sanders, Jr. (Admitted Pro Hac Vice)
                                             TX Bar No. 24057036
                                             jsanders@winston.com
                                             Rex A. Mann (Admitted Pro Hac Vice)
                                             TX Bar No. 24075509
                                             rmann@winston.com
                                             Katrina G. Eash (Admitted Pro Hac Vice)
                                             TX Bar No. 24074636
                                             keash@winston.com
                                             Winston & Strawn LLP
                                             2121 N. Pearl St., Suite 900
                                             Dallas, TX 75201
                                             Phone: 214-453-6500
                                             Fax: 214-453-6400

                                             Robert S. Clark
                                             Jeffrey J. Hunt
                                             David C. Reymann
                                             Bryan S. Johansen
                                             PARR BROWN GEE & LOVELESS
                                             101 S 200 E Ste 700
                                             Salt Lake City, UT 84111
                                             Phone: 801- 532-7840
                                             Fax: 801-532-7750
                                             rclark@parrbrown.com
                                             jhunt@parrbrown.com
                                             dreymann@parrbrown.com
                                             bjohansen@parrbrown.com


                                             Counsel for Defendants
Case 2:18-cv-00621-DBB-JCB Document 158 Filed 04/30/21 PageID.1711 Page 3 of 3



                                                                                              Page 3




                                  CERTIFICATE OF SERVICE
       I hereby certify that on this 30th day of April, 2021, a true and correct copy of the foregoing

 was served via the Court’s CM/ECF System.


                                                 /s/ Bryan S. Johansen
                                                 Bryan Johansen
